Citation Nr: 1017953	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease (DJD), right knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected DJD, 
right knee.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with peptic ulcer disease, to include 
as secondary to medication taken for service-connected DJD, 
right knee.  

5.  Entitlement to service connection for seizure disorder, 
to include as secondary to cerebral vascular accident (CVA), 
secondary to service-connected hypertension.  

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder, 
to include as secondary to DJD, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from October 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issues on appeal.  

The issue of service connection for a neck disorder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of service connection for a left knee disorder, to 
include as secondary to service-connected DJD, right knee, 
service connection for GERD with peptic ulcer disease, to 
include as secondary to medication taken for service-
connected DJD, right knee, service connection for seizure 
disorder, to include as secondary to cerebral vascular 
accident (CVA), secondary to service-connected hypertension, 
and whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder, 
to include as secondary to DJD, right knee being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Hypertension has not been productive of diastolic 
pressure predominately 110 or more, or systolic pressure of 
200 or more.

2.  DJD, right knee, is productive of complaints of pain, but 
the evidence shows flexion is limited to no worse than 80 
degrees, and extension is limited by no more than 10 degrees. 


CONCLUSIONS OF LAW

1.  The criteria in excess of 10 percent for hypertension 
have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2009).

2.  The criteria in excess of 10 percent for DJD if the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC's 5260, 5261 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO obtained a VA examination report and 
private treatment records.  The VA examination of March 2006, 
along with the private medical records and VA outpatient 
treatment records were associated with the record in 
connection with these claims.  

Significantly, he has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Specifically, he also testified at a RO 
hearing in connection with the case in June 2008.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3 (2009).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).


Hypertension 

Service connection for hypertension was granted by rating 
decision of November 1992.  A 10 percent rating was awarded, 
effective January 1992.  A 10 percent rating has been in 
effect since this time.  

The Veteran claims that his hypertension is more severe than 
the current 10 percent rating reflects.  He states that it 
affects his circulation and vision in the mornings when he 
wakes and that his medication has been changed as a result of 
the level of his hypertension.  

The 10 percent rating for hypertension under Diagnostic Code 
7101 contemplates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A rating of 20 
percent is assigned when there is evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
measured predominantly at 200 or more.  38 C.F.R. § 4.104.  

An April 2005 sleep study showed a blood pressure reading of 
131/77.  

In September 2005, an Independent Medical Examination was 
performed by R.A.H., DO.  Evaluation revealed his blood 
pressure to be 182/104, heart rate of 90 beats per minute, 
and respiratory rate of 16.  Cardiac evaluation revealed a 
regular rate and rhythm.  An S4 gallop was noted.  No S3's 
clicks, rubs, or murmurs were appreciated.  

The Veteran underwent a VA examination in March 2006.  He 
noted he began having hypertension in 1990 in service.  He 
was taking medication for the condition since then.  He 
denied a history of heart problems, chest pain, dizzy spells 
or visual impairment.  However, he did indicate that when he 
arose in the morning, his eyes were blurred.  Physical 
examination revealed pulse of 85, respirations 18, and blood 
pressure of 150/94.  During the examination, his blood 
pressure was taken.  Blood pressure in sitting position was 
170/95; supine position was 192/107; and repeat blood 
pressure in a supine position was 163/99.  His blood pressure 
in the standing position was 155/101.  The pertinent 
diagnosis was essential hypertension, on medication.  

VA outpatient treatment records from July 2006 to October 
2008 were associated with the claims folder and reviewed.  
Blood pressure readings during this time did not have 
diastolic pressure greater than 100 or systolic pressure 
greater than 160 or more.  

The Veteran testified at a RO hearing in June 2008.  He 
testified to problems with his circulation, cramps in his 
hands, feet, legs, and thighs.  He also testified that he had 
blurred vision upon arising in the morning and that he was 
prescribed Atenonol and Lisiniprol for his hypertension.  

In sum, the competent evidence does not show that the Veteran 
had elevated blood pressure readings that warrant a 20 
percent rating for any period of the increased rating claim.  
Hypertension has not been productive of diastolic pressure 
predominately 110 or more, or systolic pressure of 200 or 
more.  For these reasons, the Board finds that the Veteran's 
hypertension does not meet the criteria for a rating in 
excess of 10 percent for any period of increased rating 
claim; therefore, the claim for increased rating is not 
warranted.  



DJD of the Right Knee

The Veteran claimed that his DJD of the right knee is more 
severe than the current evaluation reflects.  

By rating decision of November 1992, service connection was 
granted for a right knee injury and a noncompensable rating 
was granted, effective January 1992.  By rating decision of 
September 1996, the evaluation of the right knee was 
increased to 10 percent, effective July 1996.  

The General Counsel held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 
can also be compensated under DC 5003 and vice versa.  In 
addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2009).

The Veteran's right knee disability was rated under 
Diagnostic Code (DC) 5257.  In order to warrant a higher 
rating, the evidence must show:

X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations- not to be combined with limitation of motion 
(20 percent under DC 5003); ankylosis of the knee in 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees (30 percent under DC 5256); 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent under 
DC 5258); 	limitation of flexion to 30 degrees (20 percent 
under DC 5260); limitation of extension to 15 degrees (20 
percent under DC 5261); malunion of the tibia and fibula, 
with moderate knee or ankle disability, requiring a brace (20 
percent under DC 5262).  

The Veteran may also be separately rated for recurrent 
subluxation or lateral instability under DC 5257.  

In September 2005, the Veteran underwent an Independent 
Medical Examination by Dr. R.A.H.  He reported pain in the 
right knee that markedly increased in intensity and as a 
result of his weight-bearing pain, relied upon an altered 
gait.  Examination of the right knee revealed surgical scars 
over the right knee.  He had moderate crepitation and 
patellar pain.  Anterior drawer sign was positive.  He had a 
weakness of the quadriceps and a stance phase limp to the 
right on a flat surface.  He did have lateral instability of 
the knee and subluxation of the knee.  Range of motion of the 
right knee showed flexion of 80 degrees and extension of -10 
degrees.  The pertinent diagnosis was severe chromic 
permanent right knee injury.  The clinical findings included, 
according to the physician, substantial instability of the 
knee, subluxation, marked limited mobility with atrophy of 
the right leg and motion weakness with antalgic gait.  

VA outpatient treatment records showed that the Veteran had 
right knee pain on and off, noting he had surgery in the 
past.  The September 2004 treatment note indicated that there 
was no new trauma to the knee.   

The Veteran underwent a VA examination in March 2006.  He 
stated that he had been having pain, stiffness, and weakness 
in the right knee, which got sore all the time and sometimes 
was numb.  He also complained of tingling and throbbing 
numbness all the time mostly on the lateral side of the right 
knee as compared to the medial side, and also felt tingling 
and throbbing numbness of the right heel and big toe of the 
right foot.  He also felt weakness of the right knee.  He had 
pain all the time at the level of 7-8/10.  He took medication 
for the pain and he was able to tolerate the pain and he said 
there was no limitation of motion or functional impairment 
during the flare-up of the right knee pain.  He was able to 
drive, able to work, and able to walk about a mile before his 
right knee gave him problems.  There was no effect on his 
daily activities or occupation because of his right knee.  He 
related that he was a maintenance man at the Postal Service 
and stated that he could not do much because of the pain.  He 
stated that he was not able to exercise or 
run.  He could not put weight on the right knee.  He used a 
stationary bicycle to do exercise.  Examination of the right 
knee showed no swelling, edema, or effusion.  There was no 
instability or weakness.  There was mild tenderness present 
on both sides of the right knee.  There was no redness or 
heat.  There was no abnormal movement or guarding of the 
movement.  There was no crepitus noticed on repetitive 
movements of the right knee.  The right knee was stable.  
McMurray's test, Lachmann's test, and Drawer's test were all 
negative.  Range of motion of the right knee was flexion of 
0 to 100 degrees without pain and to 110 degrees with pain.  
Extension was 0 degrees.  There was no incoordination 
noticed.  There was no abnormal weight bearing.  There were 
no calluses or abnormal shoe wear pattern.  There was no 
limitation because of weakness, fatigue, or repetitive use.  
X-rays of the right knee showed postoperative and 
degenerative changes.  The pertinent diagnosis was mild DJD 
of the right knee with 0 to mild loss of function due to 
pain.  

A June 2006 Independent Medical Examination indicated that 
there was clinical examination conducted revealing evidence 
of marked mobility limitation, atrophy, crepitation and 
subluxation.  There was no clinical medical evidence reported 
related to the appeals period.  

September and October 2006 medical notes from A.M., DO 
indicated that the Veteran was receiving treatment for his 
right knee pain.  In September 2006, he had swelling of the 
right knee with standing, squatting, and walking making the 
pain worse.  Rest and ice made it better.  He tried to use a 
brace but it did very little.  He had no obvious ligamentous 
laxity.  He had an injection in the right knee.  In 
October 2006, he stated that his knee was feeling much better 
and he was able to squat and kneel down after his injection a 
couple of weeks prior to the examination.  He still had some 
numbness and tingling, especially in his right foot.  The 
impression was DJD of the right knee improved with Cortisone 
injection.  

The Veteran testified before a hearing officer at the RO in 
June 2008.  He stated that he always had swelling and 
stiffness in the right knee.  He related an increase in use 
of pain medication because he had pain in the knee and was 
unable to stand up straight or walk.  He stated that he was 
leaning when he was driving.  He testified that there was a 
lot of popping and locking of the knee, but he took 
Glucosamine and it helped.  He also complained of give way 
and that he wore a knee brace and had used crutches.  He 
testified he cold do no jumping and running but could bend 
down if he was holding on to something to squat.  

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's right  knee disability is not warranted.  

First, although the Veteran has been diagnosed with arthritis 
of the right knee, he did not have two or more major joints, 
or two or more minor joint groups, with occasional 
incapacitating exacerbations shown to warrant a 20 percent 
rating.  For the purpose of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee and ankle are 
considered major joints. See 38 C.F.R. § 4.45(f) (2009).  
Only the Veteran's right knee had been found to have 
arthritis.  Therefore, a 20 percent rating is not warranted 
under DC 5003.  

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  As set forth above, the 
X-rays taken did not show ankylosis of the right knee.  
Moreover, range of motion findings do not support ankylosis.  
As such, the evidence does not show that a higher rating 
under DC 5256 is warranted.  

Further, the Board notes that the evidence does not show the 
Veteran's right knee has cartilage dislocation, a threshold 
component necessary to receive a rating pursuant to DC 5258.  
As such, a rating under DC 5258 for his right knee is not for 
application.  

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that the 
Veteran's September 2005 private examination reported range 
of motion of flexion of 80 degrees and extension of 
-10 degrees.  A March 2006 VA examination right knee range of 
motion was reported from 0 to 110 degrees with pain.  Flexion 
of 0 to 140 degrees and extension to 0 degrees are considered 
anatomically normal.  38 C.F.R. § 4.71a, Plate II.  

While some limitation of flexion was noted in both 
examinations, the evidence does not support a rating in 
excess of 10 percent under DCs 5260 and 5261 for his right 
knee disability.  Flexion of the right knee has not been 
shown to be limited to 30 degrees in order to warrant a 20 
percent rating under DC 5260.  In fact, under the rating 
criteria, the limitation of flexion would not even warrant a 
10 percent rating.  Likewise, as the medical evidence showed 
that he had only 10 degrees lack of extension, the criteria 
for higher rating under DC 5261 is not met.  

Under DC 5262, a malunion of the tibia and fibula requiring a 
brace warrants a 20 percent evaluation if there is a moderate 
knee or ankle disability.  As neither examination noted 
malunion of the tibia or fibula of the right knee, this 
diagnostic code is not for application.  

Further, in order to warrant a separate rating, the objective 
evidence must show recurrent subluxation or lateral 
instability.  In this case, there were complaints of 
instability or subluxation made by the Veteran. The 
September 2005 private examination indicated that the Veteran 
had substantial instability of the knee and subluxation.  
However, the March 2006 VA examination showed no evidence of 
either recurrent subluxation or lateral instability.  There 
was also a September 2006 medical note that there was no 
obvious ligamentous laxity.  Therefore, the preponderance of 
the evidence weighs against a separate rating for recurrent 
subluxation or lateral instability under DC 5257.  

In this case, the Board acknowledges the Veteran's complaints 
of pain in his right knee, his limitation on standing, 
running, or  walking.  However, even considering pain, the 
evidence still does not show a limitation of motion that more 
nearly approximates the criteria for the next higher rating.  

In conclusion, the Board finds that the Veteran's right knee 
disability has not manifested symptomatology that more nearly 
approximates the criteria required for a rating in excess of 
10 percent.  




Extra Considerations 

The Board has also considered the Veteran's statements that 
his hypertension and right knee disability were worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his hypertension or DJD of the right knee 
according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's hypertension and right knee disability has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings address the criteria under which the disabilities 
are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Specifically, there 
is no evidence of hospitalization as a result of his 
aforementioned service-connected hypertension or right knee 
DJD and no documentation that either disability specifically 
affects his ability to be employed.  The Veteran is employed 
as a maintenance employee for the Postal Service.  

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted for his claimed service-
connected hypertension or DJD right knee increased ratings.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of his hypertension or right knee 
DJD warrants increased ratings for any period on appeal.  For 
these reasons, the Board finds that the Veteran's 
disabilities do not meet the criteria for ratings in excess 
of 10 percent during any period of the increased rating 
claims.  Therefore, the appeals are denied.  


ORDER

A rating in excess of 10 percent for hypertension is denied, 

A rating in excess of 10 percent for DJD, right knee is 
denied.  


REMAND

The Veteran alleges that service connection is warranted for 
a left knee disorder, GERD with peptic ulcer disease, and 
seizure disorder as a result of service.  He also maintains 
in the alternative, that the left knee disorder is due to his 
service-connected right knee disability, that his GERD with 
peptic ulcer disease is due to medication taken for his 
service-connected right knee disability, and that his seizure 
disorder is due to a CVA that is caused by his alleged 
uncontrolled service-connected hypertension.  

Further the Veteran asserts that he has submitted new and 
material evidence to reopen the claim for service connection 
for a back disorder secondary to his service-connected right 
knee disability.  

He is presently advised that since his aforementioned claims 
are made on the theory that they are secondary to his 
service-connected disabilities, the provisions of applicable 
regulation, 38 C.F.R. § 3.310, amended in October 2006, now 
include the following language:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, 
VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service- connected disease 
or injury unless the baseline level of severity of the 
nonservice- connected disease or injury is established 
by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current 
level of severity of the nonservice- connected disease 
or injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, 
from the current level.  

38 C.F.R. § 3.310(b).

That regulation permits service connection not only for 
disability caused by service- connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310 (2009). See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran was not previously given the revised laws and 
regulations for secondary service connection.  He must be 
notified of such, prior to final adjudication of the claims.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will provide the Veteran 
with notice which is consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) pertaining to the secondary 
service-connected claims on appeal.  The 
notice letter will also specifically 
advise the Veteran, of the information and 
evidence not of record that is necessary 
to substantiate the claims. The notice 
letter should inform the Veteran about 
secondary service connection to include 
aggravation of a nonservice-connected 
disorder by a service-connected disability 
pursuant to 38 C.F.R. § 3.310, amended 
effective October 10, 2006.  

2.  The RO/AMC will then readjudicate the 
issues of service connection for a left 
knee disorder, secondary to service-
connected DJD, right knee, service 
connection for GERD with peptic ulcer 
disease, secondary to medication taken for 
service-connected DJD, right knee, service 
connection for seizure disorder, secondary 
to a CVA, secondary to service-connected 
hypertension, and whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a back 
disorder, secondary to DJD, right knee.  

3.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
he and his representative, should be 
provided with an appropriate Supplemental 
Statement of the Case, and should be given 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


